Citation Nr: 0116504	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture, left ankle, tibio-fibular joint, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for chronic tendinitis, left hip.

3.  Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left hand, second metacarpal.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

5.  Entitlement to an increased (compensable) evaluation for 
residuals, epigastric ventral hernia repair.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1952 
and from July 1952 to July 1955.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  By a rating decision 
issued in June 1998, the RO granted service connection for 
chronic tendinitis, left hip, and assigned a 10 percent 
initial evaluation for that disability.  The RO also denied 
an evaluation in excess of 20 percent for residuals, 
fracture, left ankle.  In August 1998, the veteran submitted 
a claim for TDIU, which, in essence, also constituted a 
disagreement with the June 1998 rating decision.  By a 
February 2000 rating decision, the RO continued the 
evaluations assigned in June 1998 and denied compensable 
evaluations for residuals, fracture, left hand, for 
hemorrhoids, and for residuals, epigastric ventral hernia 
repair.  The RO also denied entitlement to TDIU.  The veteran 
disagreed with those determinations in March 2000 and a 
statement of the case was issued in April 2000.  In June 
2000, the veteran submitted a timely substantive appeal.

The veteran's claims for a compensable evaluation for 
hemorrhoids and for TDIU are addressed in the REMAND appended 
to this decision.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran's service-connected residuals of a fracture, 
left ankle, tibio-fibular joint, are manifested by ankle 
pain, mild decrease in range of motion, giving away of the 
ankle an average of twice daily, degenerative changes, and by 
an abnormal gait, with the left foot abductively rotated, but 
not by ankylosis, or by any deformity of the foot.

3.  The veteran's service-connected residuals of chronic 
tendinitis, left hip, are currently manifested by chronic 
pain in the left hip, increased left hip pain with activity, 
some limitation of range of motion, pain on motion, pain on 
palpation, and muscle spasms on palpation of the tendons, and 
by degenerative changes on radiologic examination.

4.  The veteran's service-connected fracture, left hand, 
second metacarpal, is not currently manifested by any 
residual, and the veteran's strength and range of motion are 
normal, and the veteran denies pain.

5.  The veteran's residuals of a service-connected gastric 
ventral hernia repair are not currently manifested by any 
symptoms, and the veteran denies pain.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
a 30 percent evaluation, but no higher, for residuals, 
fracture, left ankle, tibio-fibular joint, are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5262 (2000).

2.  Resolving doubt in the veteran's favor, the criteria for 
an initial 20 percent evaluation for chronic tendinitis, left 
hip, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5252 (2000).

3.  The criteria for a compensable evaluation for residuals, 
fracture, left hand, second metacarpal, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5225 (2000).

4.  The criteria for a compensable evaluation for residuals, 
epigastric ventral hernia repair, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.114, Diagnostic Code 7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for each of his service-connected disabilities.  
Historically, by a rating decision issued in August 1993, the 
veteran was granted service connection for residuals, 
fracture, left ankle, tibio-fibular joint, for residuals, 
fracture, left hand, second metacarpal, and for residuals, 
epigastric ventral hernia repair.  By a June 1998 rating 
decision, service connection for chronic tendinitis, left 
hip, was granted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As to the veteran's claim for an increased 
evaluation for chronic tendinitis, left hip, that appeal 
arises from the disability evaluation assigned at the time of 
an initial grant of service connection.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that the 
claims for increased evaluations addressed in this decision 
have been properly developed.  Recent VA examination reports 
have been associated with the claims file, as have current VA 
clinical records.  Further, the veteran was offered the 
opportunity to identify any other relevant evidence.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
all of the relevant evidence was considered.  The Board 
further finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as the 
veteran was notified, by the April 2000 statement of the case 
(SOC) of the criteria for the various evaluations under each 
applicable Diagnostic Code.  

Thus, RO has complied with the duty to assist the veteran and 
the duty to notify the veteran as mandated by the recently 
enacted VCAA, even though the development of this claim was 
completed before enactment of that change in the law.  As 
such, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the claims for 
increased evaluations addressed in this decision.  As there 
has been no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

1.  Claim for increased evaluation, left ankle disability

Historically, the veteran's service medical records confirm 
that he sustained a fracture of the left ankle during 
service.  The veteran first sought service connection for the 
residuals of that fracture in February 1993, and service 
connection for left ankle disability was granted, effective 
as of the date of claim, and the left ankle disability was 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5262.  Effective in April 1995, the 
evaluation for left ankle disability was increased to 20 
percent.

VA examinations conducted in October 1993 and May 1995 
disclosed traumatic arthritis of the ankle.  The veteran was 
issued an ankle brace, which was required for stability but 
not for ambulation.  December 1996 VA radiologic examination 
disclosed a bone spur arising from the lower left fibula and 
osteoarthritic changes of mild degree.  There was an old, 
non-union fracture involving the base of the medial 
malleolus.  There was also a calcaneal spur of prominent 
degree. 

On VA examination conducted in February 1998, the veteran 
complained of chronic pain in the last ankle, worse after any 
type of activity.  The veteran also reported the left ankle 
giving way at least once a week.  The giving way was 
generally associated with stepping onto a non-flat surface or 
walking on a decline.  The veteran was provided a lace-up 
brace for the ankle.  Range of motion of the left ankle was 
to dorsiflexion from zero to 20 degrees, plantar flexion from 
zero to 45 degrees, eversion from zero to 10 degrees, 
inversion from zero to 15 degrees, abduction of zero to 40 
degrees, abduction of zero to 20 degrees.  There was slight 
edema, less than +1, on both lateral surfaces of the ankle.  
The veteran had difficulty standing on his toes or heels, and 
had difficulty with toe-heel tandem walking, due to pain in 
the ankle.  The plantar surface of the left foot had more 
callous build-up on the inner aspect of the great toe as 
opposed to the unaffected foot.  The veteran appeared to walk 
mainly on the inner surface.  When the foot was in a neutral 
position, the foot was rotated, while standing or walking, 
about 40 degrees in abduction.  The veteran complained of 
pain on pressure to the lateral surface of the ankle.  He 
also complained of pain at the end of each range of motion.  
The veteran had a very unusual gait, in which the foot was 
abductively rotated, there was an abnormal hip swing 
outwardly and there was little movement noted, almost a 
stiff-leg, stiff-knee, type gait.

The veteran's service-connected left ankle disability is 
currently evaluated under 38 C.F.R. §4.71a, Diagnostic Codes 
5010 and 5262.  Diagnostic Code (DC) 5262 provides criteria 
for impairment of the tibia and fibula.  With malunion and 
slight knee or ankle disability, a 10 percent rating is 
assigned.  Moderate knee or ankle disability warrants a 20 
percent rating.  A 30 percent rating is assigned when there 
is marked knee or ankle disability.  When there is nonunion 
with loose motion, requiring brace, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, DC 5262.

In this case, the radiologic evidence reflects a non-union 
fracture of the base of the medial malleolus.  The medial 
malleolus is the process at the inner side of the lower end 
of the tibia.  DORLAND'S Illustrated Medical Dictionary 982 
(28th ed., 1994).  Given the radiologic evidence of non-
union, an increased evaluation in excess of 20 percent must 
be considered.  

However, DC 5262 provides a 40 percent evaluation for non-
union of the tibia and fibula (emphasis added).  In this 
case, the evidence reflects nonunion of only the tibia.  
Moreover, the 40 percent evaluation requires "loose motion" 
and defines loose motion as "requiring brace."  In this case, 
the veteran's gait is described as abnormal, and the position 
of the ankle is described as abnormal, but no examiner has 
stated that there is loose motion of the ankle.  Moreover 
although the veteran has been provided a lace-up ankle brace, 
the evidence reflect a specific medical opinion that the 
brace is required for stability but not for ambulation.  

Thus, the veteran's ankle disability due to non-union of the 
tibia does not meet or approximate the criteria for the 40 
percent evaluation under DC 5262.  Because the rating 
criteria do not contemplate a circumstance where there is 
non-union of the tibia without non-union of the fibula, the 
Board finds that is most appropriate to evaluation the 
veteran's nonunion of the tibia, without loose motion and 
requiring a brace occasionally, by analogy to malunion, with 
marked knee or ankle disability.  Those criteria warrant a 30 
percent evaluation under DC 5262.

The Board has considered whether an increased evaluation in 
excess of 30 percent is available under any other diagnostic 
code.  The criteria for the 30 percent evaluation in effect, 
"marked ankle disability," is interpreted as subsuming 
disability due to pain or arthritis, so an increased 
evaluation in excess of 30 percent by reference to 
consideration of pain under 38 C.F.R. §§ 4.40, 4.45, or 4.59 
or by consideration of arthritis under DC 5003 is not 
applicable.

The Board has considered whether an evaluation in excess of 
30 percent is available under any other diagnostic code used 
to evaluate ankle disability.  The schedular criteria under 
DC 5271, used to evaluate limitation of motion of the ankle, 
provide a maximum evaluation of 20 percent if there is marked 
limitation of motion of the ankle.  38 U.S.C.A. § 4.71a, DC 
5271.  Thus, an evaluation in excess of 20 percent is not 
available under that diagnostic code.  

The veteran does not have ankylosis of the ankle, has not 
undergone astragalectomy, and there is no deformity of the 
foot, such as claw foot, hammertoes, or other symptomatology 
so as to warrant an evaluation in excess of 30 percent or a 
separate compensable evaluation.  See DCs 5270-5274, 5276-
5284.

The Board has resolved doubt in favor of the veteran in 
assigning a 30 percent evaluation under DC 5262.  The 
preponderance of the evidence is against an evolution in 
excess of 30 percent.  No other provision, including 
38 U.S.C.A. § 5107(b), is applicable to warrant a more 
favorable evaluation.

2.  Claim for an increased evaluation for chronic tendinitis, 
left hip

On VA examination conducted in February 1998, the veteran 
complained of chronic pain in the left hip, associated with 
physical activity, including standing more than 10 to 15 
minutes.  He reported that by about 3:00 P.M. each day, his 
left hip was so painful he was unable to undertake any 
activity.  The range of motion of the left hip with the knee 
bent was to elevation to 60 degrees.  With straight leg 
elevation, the veteran was able to elevate the leg only to 35 
degrees before complaining of pain in the hip.  The veteran 
was able to abduct the left leg from zero to 45 degrees, 
adduct from zero to 30 degrees, and was able to perform 
internal rotation to 10 degrees and external rotation to 45 
degrees.  Hip pain was elicited on both deep and surface 
palpation.  Stimulation of the tendons to the lateral aspect 
of the hip caused pain and caused muscle spasms to develop.  
Radiologic examination disclosed arthritic changes in the 
greater trochanter.  The examiner concluded that the abnormal 
gait with rotation of the foot outward and abnormal swinging 
of the hip, which caused increased stress on the tendons to 
the left hip, caused osteoarthritis at the greater trochanter 
and caused chronic tendinitis of the left hip.

The veteran's right hip tendinitis is currently rated under 
38 C.F.R. 4.71a, DC 5252, as 10 percent disabling based on 
limitation of motion.  DC 5252 provides that a 10 percent 
rating will be assigned with flexion limited to 45 degrees.  
A 20 percent rating contemplates flexion limited to 30 
degrees.  Flexion limited to 20 degrees warrants a 30 percent 
rating.  In this case, the veteran was able to lift his leg 
60 degrees with the knee bent, and was able to lift his leg 
(flex the thigh) to 35 degrees when his knee was straight.  
Normal thigh flexion is evaluated with the knee bent rather 
than straight, and the Board does not find that limitation of 
flexion with the knee straight to 35 degrees meets the 
criteria for the 20 percent evaluation based on loss of 
motion alone.

However, the Board notes that the criteria for evaluation 
under DC 5252 are based solely on limitation of motion of the 
hip.  When a diagnostic code provides for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and evaluations must 
consider the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In this case, the veteran also has degenerative changes of 
the greater trochanter on radiologic examination.  There is 
medical opinion of record which relates the degenerative 
changes of the trochanter to the veteran's service-connected 
chronic tendinitis.  The evidence clearly establishes that 
the veteran has pain on motion, and there was an objective 
finding on VA examination that palpation of the affected hip 
tendons resulted in muscle spasms.  Given the clear evidence 
of additional functional loss due to pain, the Board finds, 
resolving any doubt as to the extent of the additional 
functional loss in the veteran's favor, that the veteran's 
right hip tendinitis more nearly approximates the criteria 
for a 20 percent evaluation.

However, the Board finds that the veteran does not meet or 
approximate the criteria for a 30 percent evaluation.  The 
veteran is able to flex the hip more than 20 degrees, even 
with straight leg raising which elicits pain.  The evidence, 
even considering the veteran's complaints of pain, is not in 
equipoise to warrant a finding that the veteran's hip pain 
and disability approximates the severity which would warrant 
a 30 percent evaluation.  The Board has resolved doubt in the 
veteran's favor in finding that a 20 percent evaluation is 
warranted, but does not find that the evidence is in 
equipoise to warrant resolution of doubt in the veteran's 
favor to support a 30 percent evaluation.  38 U.S.C.A. 
§ 5107(b).

3.  Claim for a compensable evaluation for left second 
metacarpal disability

Historically, the summaries of VA hospitalizations in 
February 1993, January 1995, and reports of VA examinations 
are negative for any complaint of, diagnosis of, or treatment 
of the left 2nd metacarpal. 

On VA examination conducted in November 1999, the examiner 
noted that the veteran had a well-healed scar on the left 
hand.  The veteran specifically denied any problem with the 
left hand.  The examiner specifically noted evaluation of the 
fingers and hands.  On evaluation of the left hand, the 
examiner found range of motion, musculature, and strength 
within normal limits.  Radiologic examination of the left 
hand disclosed that the veteran was status post a surgical 
procedure to the second metacarpal bone.  The final diagnosis 
was history of left hand fracture, as well as metallic 
densities remaining, in the 4th distal phalanx and at the 
ulna.

The veteran's disability due to residuals of a fracture, left 
hand, 2nd metacarpal, is currently evaluated as 
noncompensable under DCs 5299-5225.  Under that DC, favorable 
or unfavorable ankylosis of the index finger of either hand 
warrants a 10 percent rating.  However, the evidence 
establishes that there is no ankylosis of the 2nd metacarpal.  
The veteran denied any problem with the left hand, including 
the 2nd metacarpal.  The examiner found no abnormality of 
that finger.  In the absence of any objective findings or 
subjective allegation that there is ankylosis of the left 2nd 
metacarpal, a compensable evaluation under DC 5225, or any 
other diagnostic code applicable to injury of one finger, is 
not warranted.

The Board has considered whether a compensable evaluation 
would be available under the criteria for evaluation of 
scars, but the evidence establishes absence of tenderness or 
pain.  The Board has considered whether a compensable 
evaluation would be available under the criteria for 
evaluation of range of motion, degenerative joint disease, or 
other musculoskeletal disability, but there is no evidence of 
arthritis of the 2nd metacarpal, and all range of motion 
examination of the left hand was normal.  While remaining 
metallic densities were noted in some locations in the left 
arm and left hand, there were no metallic densities in the 
2nd metacarpal, and the findings of metallic densities at 
other locations cannot be the basis for a compensable 
evaluation for the residuals of a fracture of the 2nd 
metacarpal.  

In the absence of any objective residuals of the service-
connected fracture of the 2nd metacarpal, the Board finds 
that the criteria for a compensable evaluation are not met.  
There is no evidence to warrant a compensable evaluation, so 
the evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a higher evaluation.

4.  Claim for a compensable evaluation for residuals, 
epigastric hernia repair

Historically, the summaries of VA hospitalizations in 
February 1993, January 1995, and reports of VA examinations 
are negative for any complaint of abdominal pain or 
discomfort associated with a ventral hernia scar.  

On VA examination conducted in November 1999, the examiner 
noted that the veteran had a well-healed scar from a hernia 
repair.  The veteran specifically denied any problem in the 
abdomen.  The abdomen was soft and non-tender.  There was no 
herniation or other abnormality associated with the hernia 
scar..  The final diagnosis was history of ventral hernia 
repair.

The veteran's disability due to residuals of an epigastric 
ventral hernia repair is currently evaluated as 
noncompensable under DC 7339.  DC 7339 provides a 
noncompensable (0 percent) rating for ventral hernia, 
postoperative status, healed, no disability, belt not 
indicated.  A 20 percent rating is assigned when the hernia 
is small, not well supported by belt under ordinary 
conditions, or under ordinary conditions.  38 C.F.R. § 4.114, 
Code 7339.  In this case, the medical evidence includes a 
specific finding that there is no herniation or other 
abnormality at the site of the ventral hernia repair.  Thus, 
the criteria for a compensable evaluation under DC 7339 are 
not met. 

The Board has considered whether a compensable evaluation 
would be available under the criteria for evaluation of 
scars, but the evidence establishes absence of tenderness or 
pain in the abdomen, and there is no subjective complaint of 
tenderness or pain at this scar. 

There is no evidence to warrant a compensable evaluation, so 
the evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a higher evaluation.


ORDER

An increased evaluation to 30 percent for residuals, 
fracture, left ankle, tibio-fibular joint, is granted, 
subject to laws and regulations governing effective dates of 
monetary awards.

An increased initial evaluation of 20 percent for chronic 
tendinitis, left hip, is granted, subject to laws and 
regulations governing effective dates of monetary awards.
 
An increased (compensable) evaluation for residuals, 
fracture, left hand, second metacarpal, is denied.

An increased (compensable) evaluation for residuals, 
epigastric ventral hernia repair, is denied.


REMAND

The veteran contends that his service-connected hemorrhoids 
have increased in severity.  Although the veteran underwent 
VA examination following the submission of his claims for 
increased evaluations, the Board is unable to find any 
indication in those examinations that the veteran's 
hemorrhoids were evaluated, although general medical 
examination was conducted.  On remand, the findings 
reflecting evaluation of the current severity of hemorrhoids 
should be clearly indicated, whether negative or positive.

The veteran contends that he has been unable to work as a 
machinist since 1988 as a result of his service-connected 
left ankle and hip disabilities.  The evidence reflects that 
the veteran states he receives "Social Security."  The 
evidence does not establish whether the veteran's Social 
Security benefits are retirement benefits or disability 
benefits.  This point should be clarified.  If the veteran 
has been awarded Social Security benefits on the basis of 
disability, the RO should conduct further development to 
determine whether the Social Security Administration (SSA) 
records are relevant to the claim on appeal. 

The Board also notes that the veteran indicated, in his May 
1999 claim for an increased compensation based on 
unemployability, that he attended air conditioning and 
heating training in 1991 and completed that training in 1992, 
but was unable to do this work because he was unable to 
stand.  Further information about the veteran's termination 
of work as a machinist and his subsequent efforts to obtain 
re-training and re-enter the job market should be obtained.

Moreover, the Board notes that the RO did not obtain medical 
opinion as to how the veteran's service-connected left ankle 
and left hip disabilities impaired his industrial capacity.  
Medical opinion as to how the veteran's service-connected 
disabilities impair his abilities to perform the functions 
required to work in his usual employment, or otherwise impair 
his abilities to perform substantially gainful employment, 
should be obtained, and his limitations due to non-service-
connected disabilities should be distinguished from the 
limitations imposed by service-connected disabilities.

By a rating decision issued in January 1997, the RO denied 
claims of entitlement to service connection for a right 
shoulder disorder as secondary to service-connected left 
ankle disability and for a right wrist disorder as secondary 
to service-connected left ankle disability.  The veteran was 
informed of this rating in February 1997 and thereafter 
submitted a January 1998 statement which constituted a notice 
of disagreement (NOD) to the February 1997 rating decision, 
and the RO recorded the NOD as such.  The January 1998 
statement, in addition to expressing disagreement with the 
rating decision, also raised additional claims.  Although the 
RO has developed the additional claims raised in that 
statement, there is no evidence of record that the RO 
responded to the portion of the statement constituting the 
NOD by issuing a statement of the case as to the two claims 
addressed in the February 1997 rating decision.  Under the 
applicable regulations, the veteran is entitled to a 
statement of the case as to those claims.  Although the Board 
has in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The veteran should be afforded the 
opportunity to identify any VA or private 
medical records (not already of record) 
relevant to scars of the lower 
extremities or residuals of a fracture of 
the right third metatarsal. The RO should 
attempt to obtain any identified records 
and associate them with the claims file.

2. The veteran should also be offered the 
opportunity to submit any alternative 
forms of proof of continuity of symptoms 
of residuals of wounds of the lower 
extremities.

3.  The RO should contact SSA to 
determine whether the veteran is 
receiving benefits on the basis of 
retirement or on the basis of disability.  
If the veteran was awarded benefits on 
the basis of disability, the RO should 
obtain the records which pertain to that 
award.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of hemorrhoids, if 
present.  All indicated special 
examinations, studies and tests should be 
accomplished.  The examiner should 
provide a detailed description of the 
findings on examination.  The claims file 
must be made available to the examiner in 
connection with the examination.

5.  The RO should also issue a statement 
of the case (SOC) with respect to the 
issue of service connection for a right 
knee orthopedic or muscular disability. 
Prior to issuance of the SOC, the RO 
should determine whether the duty to 
assist the veteran has been met, 
including all necessary development. All 
actions necessary should be completed 
prior to the issuance of the SOC.
 
6.  After all claims for service 
connection or an increased evaluation 
have been readjudicated and certification 
of appeal of any issue for which the 
veteran submitted timely substantive 
appeal has been competed, then the RO 
should readjudicate the claim of 
entitlement to TDIU.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

